  Case 16-33873       Doc 32    Filed 08/07/19 Entered 08/08/19 10:05:45             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )                BK No.:      16-33873
Ryan A. Smith                               )
                                            )                Chapter: 13
                                            )
                                                             Honorable Deborah L. Thorne
                                            )
                                            )
                Debtor(s)                   )

                                       Order Modifying Plan

       This matter coming before the Court on the Chapter 13 Trustee's Motion to Modify Plan under
11 U.S.C. section 1329;

  IT IS HEREBY ORDERED:

  (1) The confirmed plan is amended to pay unsecured creditors not less than 100% of their claims;

  (2) Plan payments are increased to $245.00 per month.

  (3) The Plan term is extended to 60 months from the case filing date.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: August 07, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Office of the Chapter 13 Trustee
 224 S. Michigan Ave., Suite 800
 Chicago, IL 60604
 (312) 431-1300
